Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each amended/new claim in Remarks is strongly requested for clear and definite claim interpretations by Examiner.

Priority
Acknowledgment is made of applicant's claim for the provisional application filed on 10/26/2018.

Allowable Subject Matter
Claims 1, 4-5, 7-11, 14-15, 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 4-5, 7-11, 14-15, 17-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
extracting common information between the first variable and the second variable, wherein extracting the common information comprises adding a regularization term 
    PNG
    media_image1.png
    55
    676
    media_image1.png
    Greyscale
 to a loss function 
    PNG
    media_image2.png
    66
    803
    media_image2.png
    Greyscale
.

From independent claim 11:
extract common information between the first variable and the second variable, by adding a regularization term 
    PNG
    media_image1.png
    55
    676
    media_image1.png
    Greyscale
 to a loss function 
    PNG
    media_image2.png
    66
    803
    media_image2.png
    Greyscale
.

The closest prior art of record, Lee et al. (KR 20200047272 A) discloses sharing the value of the latent variable (Z) learned by the first variable cycle autoencoder (VAE1) and the second variable cycle autoencoder (VAE2), and learning and calculating the value of the latent variable Z under the influence of each other based on the first variable cycle autoencoder (VAE1) and the second variable cycle autoencoder (VAE2).

Ishiguro et al. (JP 6099099 B2) teaches determining whether or not the inference of the variational posterior distribution has converged based on the change amount of the ACVB (Averaged Collapsed Variational Bayes) posterior distribution.

Wang et al. (Deep Variational Canonical Correlation Analysis) teaches learning useful features of each view using complementary information contained in both views under the multi-view representation learning setting (there are multiple views of the same underlying signal) so that the learned features may uncover the common sources of variation in the views.

Kingma et al. (Auto-Encoding Variational Bayes) discloses an estimator of the variational lower bound, Stochastic Gradient VB (SGVB), for efficient approximate inference with continuous latent variables so that the estimator may be straightforwardly differentiated and optimized using standard stochastic gradient methods.

However, none of the references discloses in detail 

From independent claim 1:
extracting common information between the first variable and the second variable, wherein extracting the common information comprises adding a regularization term 
    PNG
    media_image1.png
    55
    676
    media_image1.png
    Greyscale
 to a loss function 
    PNG
    media_image2.png
    66
    803
    media_image2.png
    Greyscale
.

From independent claim 11:
extract common information between the first variable and the second variable, by adding a regularization term 
    PNG
    media_image1.png
    55
    676
    media_image1.png
    Greyscale
 to a loss function 
    PNG
    media_image2.png
    66
    803
    media_image2.png
    Greyscale
.

as in the claims for the purpose of training the joint variable model and the variational posterior of the joint variable model for applications, e.g., such as image captioning, image in-painting, image2image translation (e.g., horse to zebra), style transfer, text to speech, missing/future frame prediction in video, and performing inference of a first variable from a second variable based on the variational posterior, and extracting common information between the first and second variables. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-11, 14-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recite the limitation “
    PNG
    media_image1.png
    55
    676
    media_image1.png
    Greyscale
” in line 21 and “
    PNG
    media_image2.png
    66
    803
    media_image2.png
    Greyscale
” in line 22. However, λ, w, qΦ(w|x,y), qΦ(z|x,y), zx, zy are not defined. Appropriate correction is required. For the purposes of examination, λ is interpreted as a regularization variable, w is interpreted as a common representation of X and Y, qΦ(w|x,y), qΦ(z|x,y) are interpreted as approximate posteriors, zx is interpreted as (ux, w) and zy is interpreted as (uy, w) where ux and uy are interpreted as local random variables.
Claim(s) 1, 11 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 4-5, 7-10, 14-15, 17-20 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 11. Appropriate explanation and/or amendment is required.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2020/0401916 A1 which describes systems and method for training generative machine learning models.
US 2019/0036795 A1 which describes method and system for proactive anomaly detection in devices and networks.
KR 102070049 B1 which describes apparatus and method for collaborative filtering using auxiliary information based on conditional variational autoencoder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
08/19/2022




/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129